 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ANTHONY BROOKS,                                   )
 4                                                     )
                           Plaintiff,                  )        Case No.: 3:19-cv-00672-GMN-CLB
 5
            vs.                                        )
 6                                                     )                      ORDER
     ELLIOTT SATTLER,                                  )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Carla Baldwin, (ECF No. 9), which recommends that Plaintiff Anthony
13   Brooks’s (“Plaintiff’s”) Application for Leave to Proceed in forma pauperis, (ECF No. 6), be
14   granted. The R&R further recommends that Plaintiff’s Amended Complaint, (ECF No. 4), be
15   dismissed with prejudice.
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2         Here, no objections were filed, and the deadline to do so, March 13, 2020, has passed.
 3   (Min. Order, ECF No. 9).
 4         Accordingly,
 5         IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed in forma
 6   pauperis, (ECF No. 6), is GRANTED.
 7         IT IS FURTHER ORDERED that the Amended Complaint, (ECF No. 4), is
 8   DISMISSED with prejudice.
 9         The Clerk of Court shall close the case and enter judgment accordingly.
10                      19 day of March 2020.
           DATED this _____
11
12                                               ________________________________________
                                                 Gloria M. Navarro, District Judge
13                                               United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
